Sweeney, J.
(dissenting) — The decision to admit evidence of other crimes is within the sound discretion of the trial judge. It will not be disturbed on appeal unless it is manifestly unreasonable or based upon untenable grounds or reasons. State v. Brown, 132 Wn.2d 529, 571-72, 940 P.2d 546 (1997).
Under the res gestae or “same transaction” exception to ER 404(b), evidence of other crimes is admissible to complete the story of a crime or to provide the immediate context for happenings near in both time and place to the crime. State v. Fish, 99 Wn. App. 86, 94, 992 P.2d 505 (1999), review denied, 140 Wn.2d 1019 (2000). The idea underlying res gestae is that the jury is entitled to have the complete “mosaic.” And each piece of the mosaic is, for that reason, admissible. State v. Powell, 126 Wn.2d 244, 263, 893 P.2d 615 (1995). That is precisely what the trial judge did here and for that reason I respectfully dissent.
The prejudice ER 404(b) seeks to avoid is not that the evidence tends to prove the defendant is guilty. The unfair prejudice is that the jury is induced to believe the defendant is a bad person and to infer that he is therefore guilty. State v. Saltarelli, 98 Wn.2d 358, 363, 655 P.2d 697 (1982) (using prior sex convictions to imply defendant is abnormal and cannot help himself). However, the defendant who commits a string of connected offenses may not force the prosecution to present a “truncated or fragmentary version” of the charged offense by arguing that evidence of other crimes is inadmissible because it tends only to show the defendant’s bad character. State v. Lane, 125 Wn.2d 825, 832, 889 P.2d *736929 (1995) (citing State v. Tharp, 27 Wn. App. 198, 205, 616 P.2d 693 (1980), aff’d, 96 Wn.2d 591, 637 P.2d 961 (1981)). You cannot prejudice a defendant before the jury by proving general bad character, or particular acts of crime other than the one for which he is being tried. The commission of uncharged conduct cannot be introduced merely for the purpose of inducing the jury to believe that he is guilty of the latter, because he committed the former. However, evidence of uncharged criminal conduct that is inseparable from a whole criminal scheme is both relevant and admissible. Tharp, 27 Wn. App. at 205. Any evidence that tends directly to establish guilt of the crime charged is admissible, even though it also tends to show him guilty of another and distinct offense. State v. King, 111 Kan. 140, 206 P. 883, 885 (1922), cited in Lane, 125 Wn.2d at 832.
When police searched Kelly Trickler’s car, they found a number of stolen items in addition to the credit card he was charged with stealing. Mr. Trickier denied any knowledge that the items were stolen and told the police they all belonged to him.
The court held a hearing and discussed the question whether those stolen items for which Mr. Trickier had not been charged should be admitted under the res gestae exception to ER 404(b). The State argued that the other conduct was “so connected in time[,] place and circumstances and means employed that other conduct completes the picture ... or constitutes proof of the history of the crime charged.” Report of Proceedings (RP) at 99. And further to permit the defendant to simply present to the jury a single stolen item among a number of stolen items would be an incomplete picture and tend to support the defendant’s theory of the case — that he did not know the credit card was stolen. RP at 99-100. The trial judge first concluded that the evidence was relevant:
It would appear that applying that simple test, as I suggested in the illustration, that when one item is found among an entire series or larger set of stolen items or allegedly stolen items, that it tends to make the determination of the issue of *737knowledge more probable than it would be without the evidence.
RP at 107. The court also noted that the evidence was admissible for precisely the policy reason underlying the res gestae exception: “[I]n order that the jury may properly assess and weigh in context the issue of knowledge in the case.” RP at 108.
The court then as required by ER 403 considered the prejudicial effect of any such evidence:
Now, the final thing we have to look at is an application of rule 403. That is the rule that indicates that some matters, although they are relevant, may be highly relevant, are excludable because, on balance, they involve issues of unfair prejudice.
RP at 108. With that, the court refused to admit statements the defendant had made about working off drug charges for the drug unit. But it then concluded that “the [S]tate may introduce evidence of the alleged stolen character of the other items that were found in the defendant’s actual or constructive possession, those being of various nature but, apparently and allegedly, stolen, those are admissible.” RP at 110.
In my judgment, that is an adequate expression of tenable grounds to support the judge’s decision that stolen items, other than the credit card with which he was charged, which were found by police at the same time and in the same location are admissible under the res gestae exception to ER 404(b). In addition to supporting the element of knowledge, that is knowledge that the property in the defendant’s possession was stolen, it also completes the mosaic here. Powell, 126 Wn.2d at 263. The trial judge did not abuse his considerable discretion.
I would affirm the conviction.